PER CURIAM:
Jerry A. Hurst appeals from the district court’s orders dismissing his complaint as filed beyond the limitations periods and on res judicata grounds, and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hurst v. Northrop Grumman Corp., No. CA-04-1205-1 (E.D. Va. Aug. 17, 2005 & filed Sept. 15, 2005; entered Sept. 16, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED